DETAILED ACTION	
In Applicant’s Response dated 7/7/2022, Applicant amended claims 1 to 20; and argued against all rejections previously set forth in the Office action dated 4/11/2022.

Response to Argument
Applicant’s arguments were considered, but are moot in view of the new ground(s) of rejection.

Allowable Subject Matter
Claim 16 is allowed.
The prior arts do not disclose the aspect of wherein the event identifier identifies at least one user interface element associated with the test user interface record and the timestamp comprises temporal information of the at least one user interface element; computer executable instructions that, when executed by the computing system, cause the computing system to, with the trained machined learning component,  that the at least one user interface element is associated with a user interface element interaction time having greater than a threshold difference from a value associated with the machine learning component;

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 9, 11, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams, Pub. No.: 2016/0378642A1, in view of Thayer et al., Pub No.: 2018/0288074A1, and further in view of Banda, Pub. No.: 2014/0172569A1. 
With regard to claim 1:
Adams discloses A computer system comprising one or more memories; one or more processing units coupled to the one or more memories; and one or more computer readable storage media storing instructions that, when executed, cause the computing system to perform operations comprising: (see figure 6 for design issues, paragraph 35: “Turning to FIG. 6, illustrated is an example of a heuristic evaluation report 600. The example of the heuristic evaluation report 600 includes the heuristic evaluation diagram 300 with the example of the user interface 310, the divergent evaluations diagram 400, and the elapsed time evaluation diagram 500. Proximate to the top of the heuristic evaluation report 600 is a designated task listing 610 that displays the designated task completed with the user interface 310. In the example illustrated in FIG. 6, the designated task listing 610 states that the designated task was to “open a district, create and save a report of future stoplight failures,” Disposed directly below the designated task listing 610 is the number of test users listing 620 that states that number of test users that completed the designated task during the evaluation period. As illustrated, five (5) test users completed the designated task during the evaluation period. Further illustrated in FIG. 6, disposed below the number of test users listing 620 on the left side of the heuristic evaluation report 600 is a potential problems listing 630 and a conforming areas listing 640. As illustrated, the heuristic evaluation report 600 is indicating that the user interface 310 may contain 2 potential problems and may have 4 areas of the user interface 310 that conform to necessary standards. Disposed to the right of the potential problems listing 630 and the conforming areas listing 640 is the heuristic evaluation diagram 300 with a sample of the user interface 310.”): detecting a plurality of user interface actions (the system monitor user interface actions such as completion of task and send data to a server , paragraph 22: “n the environment illustrated in FIG. 1, the user interface evaluation module 142, 142′ of the client systems 140, 140′ monitors user interfaces that are installed on the client system 140, 140′ on which the user interface evaluation module 142, 142′ is also installed. The user interface evaluation module monitors and tracks a user interface as it is used by a test user to complete a designated task. Once a user interface has been monitored and evaluated for the completion of a designated task, each of the client systems 140, 140′ send to the server system 100 the evaluation of the user interface. The evaluation collection module 102 of the server system 100 compiles all of the user interface evaluations from each of the client systems 140, 140′. The server system 100 may then send the compiled evaluations of the completion of a designated task with the user interface to the first client system 140, or to all of the client systems 140, 140′. The report generation module 144, 144′ then uses the compiled user interface evaluations to create or generate a report for the completion of the designated task using the user interface installed on the client systems 140, 140′. The generated reports may display the effectiveness or efficiency of the user interface in completing the designated task. The test users of the client systems 140, 140′ can analyze the generated reports to determine if or where the user interface may need to be altered or changed to be more effective and/or efficient in performing the designated task.”) with at least a portion of a plurality of user interface elements (see fig 3: wherein interface elements such as nav icons are tracked to be used 10% of the time); for respective user interface action of the detected plurality of user interface actions (paragraph 31: “Further illustrated in FIG. 3 is a navigation sequence path designated by arrows 324. As indicated by the set of arrows 324, a test user using the user interface 310 to complete a designated task started with the first and second areas 312(1), 312(2), and moved to the third area 312(3). From the third area 312(3), the user using the user interface 310 moved on to the fourth area 312(4) and then to the fifth area 312(5). The test user using the user interface 310 to complete the designated task moved from the fifth area 312(5) to the sixth area 312(6) and then to the eighth area 312(8). The test user skipped over and didn't use the seventh area 312(7). The arrows 324 connect the circles 320(1)-320(8) and the diamonds 322(1)-322(8) of the areas 312(1)-312(8) to designate the navigation sequence of the test user.”), capturing test event data comprising an event identifier and a time information (wherein the time information is the percentage of time the respective specific area was visible within the user interface paragraph 34: “Turning to FIG. 5, illustrated is an elapsed time evaluation diagram 500. The elapsed time evaluation diagram 500 may include a display area 510 that may contain a value 520 of the average time elapsed for the completion of the designated task with the user interface 310 and a graphical chart 530 of the time taken by each of the test users to complete the designated task. As illustrated in FIG. 5, the value 520 is disposed on the left side of the elapsed time evaluation diagram 500, while the graphical chart 530 is disposed on the right side of the elapsed time evaluation diagram 400. In the example illustrated in FIG. 5, the value 520 illustrates that the average time taken to complete the designated task with the user interface was 9 minutes and that the projected average time was 12 minutes. Thus, the test users completed the designated task with the user interface 310 under the projected time. Moreover, while the graphical chart 530 is illustrated as a bar graph, the graphical chart 530 could be any type of chart, such as a pie chart, line graph, scatter plot, etc., to convey the number of test users that completed the designated task with the user interface 310 and the amount of time taken by each test user to complete the designated task with the user interface 310. The graphical chart 530 illustrated in FIG. 5 displays five test users 532, 534, 536, 538, 540. As illustrated, the first test user 532 completed the designated task in 7 minutes, and the second user 534 completed the designated task in 11 minutes. Additionally, the third user 536 completed the designated task in 9 minutes, while the fourth user 538 completed the designated task in 8 minutes. The fifth user 540 completed the designated task in 10 minutes. When each of these times from each of the test users 532, 534, 536, 538, 540 are averaged, the average time equals 9 minutes, as displayed by the value 520 in the elapsed time evaluation diagram 500.”); wherein the event identifier identifies at least one user interface element associated with the user interface actions (the system monitor user interface actions such as completion of task with respect to interface elements, paragraph 27: “As further illustrated in FIG. 3, each area 312(1)-312(8) contains a first percentage 316(1)-316(8) and a second percentage 318(1)-318(8). The first percentage 316(1)-316(8) may represent the percentage that the respective specific area 312(1)-312(8) was used during the time period the user interface 310 was utilized to perform a designated task. The second percentage 318(1)-318(8) may represent the percentage of time that the respective specific area 312(1)-312(8) was visible within the user interface 310 during the time span the user interface 310 was utilized to perform a designated task. Moreover, FIG. 3 further includes graphical representations of the first percentage 316(1)-316(8) and the second percentage 318(1)-318(8) for each of the areas 312(1)-312(8). The first percentage 316(1)-316(8) for each area 312(1)-312(8) may be represented by a circle 320(1)-320(8), where the size of the circle 320(1)-320(8) for each area 312(1)-312(8) is relative to the value of the first percentage 316(1)-316(8). The second percentage 318(1)-318(8) may be represented by a diamond or square 322(1)-322(8), where the size of the diamond or square 322(1)-322(8) for each area 312(1)-312(8) is relative to the value of the second percentage 318(1)-318(8). The circle 320(1)-320(8) for each area 312(1)-312(8) may be disposed within the diamond 322(1)-322(8) for each area 312(1)-312(8), so that discrepancies between the size of the circle 320(1)-320(8) and the size of the diamond 322(1)-322(8) may be easily identified. Discrepancies between the size of the circle 320(1)-320(8) and the size of the diamond 322(1)-322(8) further represent discrepancies between amount of use an area 312(1)-312(8) received and the amount of time the area 312(1)-312(8) was visible when the user interface 310 was used to complete a designated task.”), and the at least one user interface element associated with the user interface actions is associated with a potential user interface design issue (see fig. 6 for design issues with respect to user interface actions, paragraph 37 to 40: “The second text category, or the “Select & Define” category, 660 includes a third listing 662, a fourth listing 668, and a fifth listing 669. The third listing 662 represents the third area 312(3) of the user interface 310 entitled “Nav Icons” 314(3). The third listing 662 also includes the first percentage 316(3) and the second percentage 318(3) for the third area 312(3), while also containing a warning icon 664. The warning icon 664 may be displayed because of the large discrepancies between the first and second percentages 316(3), 318(3) of the third area 312(3). The heuristic evaluation report 600 also includes a suggestion 666 for the third area 312(3) listed in the third listing 662. The suggestion 666 states that “This area is always visible yet least used, consider a different control to access the sub panels.” The fourth and fifth listings 668, 669 represent the fourth and fifth areas 312(4), 312(5) of the user interface 310 entitled “Select Panel” 314(4) and “Sub-Select Panel” 314(5), respectively. The fourth and fifth listings 668, 669 also include the first percentages 316(4), 316(5) and the second percentages 318(4), 318(5) for the fourth and fifth areas 312(4), 312(5), respectively. Because the first percentages 316(4), 316(5) are substantially equal to the second percentages 318(4), 318(5) for the fourth and fifth areas 312(4), 312(5), the fourth and fifth listings 668, 669 do not have warning icons or suggestions on how to improve these areas 312(4), 312(5). The third text category, or the “Report & Export” category, 670 includes a sixth listing 672. The sixth listing 672 represents the sixth area 312(6) of the user interface 310 entitled “Bottom Manual Panel” 314(6), where the sixth listing 672 also includes the first percentage 316(6) and the second percentage 318(6) for the sixth area 312(6). The sixth listing 672 further includes an information icon 674 that may be displayed because the sixth area 312(6) is frequently used within the user interface 310, but occupies a small percentage of the display of the user interface 310 and is not visible 100% of the time that the user interface 310 is being operated. The heuristic evaluation report 600 also includes a suggestion 676 for the sixth area 312(6) in the sixth listing 672. The suggestion 676 states that “This area is the most used yet occupies a small percentage of the screen. Considering making this area larger then retest.””). providing the test event data to a machine learning component (see the user interface evaluation module 142, paragraph 42: “ Turning to FIG. 7, illustrated is a flow chart of the steps performed for evaluating a user interface by a plurality of test users. The flow chart illustrated in FIG. 7 may be performed by the multiple devices (e.g., server system 100 and client systems 140, 140′) illustrated in FIG. 1 to operate the user interface evaluation modules 142, 142′ to track and monitor a test user's interaction and use of a user interface to complete a designated task, and then operate the report generation modules 144, 144′ to generate a report of the evaluation from the user interface evaluation modules 142, 142′. At block 700, a first test user instructs the first device (e.g., client system 140) that the test user wishes to evaluate a user interface. The user interface may be any type of user interface that may be installed on the client system 140, including graphical user interfaces. At block 705, the first test user instructs a plurality of secondary test users to evaluate the same user interface on their respective secondary devices (e.g., client system 140′), where the first test user may further instruct the plurality of secondary test users of a designated task to be completed with the user interface. At block 710, the first test user runs the evaluation of the user interface on the first device with the user interface evaluation module 142 and the secondary test users run the evaluation of the user interface on their respective secondary devices with the user interface evaluations modules 142′. The evaluation of the user interface may include tracking or monitoring the visibility and usage (e.g., amount of time each area of the user interface are visible, amount of use each area of the user interface, etc.) of each of the areas of the user interface, as well as the click flow path of the test users, as the test users utilize the user interface to complete the designated task. At block 715, the first device sends a signal to the server system (e.g., server system 100) to gather the evaluation results from the devices of the test users. At block 720, the server system sends a request to the first device and the secondary devices for their respective evaluation results. At block 725, the first device and the secondary devices send their respective evaluation results to the server system, in some embodiments, the devices may receive and send their respective evaluation results without interaction or permission from the test users. In other embodiments, the devices may receive a notification that the server system is requesting, the evaluation results for that respective device.”), the machine learning component comprising a classifier (the machine learning component identifies issue based the classificiation of element with respect to their usage and visibility, paragraph 34: “Turning to FIG. 5, illustrated is an elapsed time evaluation diagram 500. The elapsed time evaluation diagram 500 may include a display area 510 that may contain a value 520 of the average time elapsed for the completion of the designated task with the user interface 310 and a graphical chart 530 of the time taken by each of the test users to complete the designated task. As illustrated in FIG. 5, the value 520 is disposed on the left side of the elapsed time evaluation diagram 500, while the graphical chart 530 is disposed on the right side of the elapsed time evaluation diagram 400. In the example illustrated in FIG. 5, the value 520 illustrates that the average time taken to complete the designated task with the user interface was 9 minutes and that the projected average time was 12 minutes. Thus, the test users completed the designated task with the user interface 310 under the projected time. Moreover, while the graphical chart 530 is illustrated as a bar graph, the graphical chart 530 could be any type of chart, such as a pie chart, line graph, scatter plot, etc., to convey the number of test users that completed the designated task with the user interface 310 and the amount of time taken by each test user to complete the designated task with the user interface 310. The graphical chart 530 illustrated in FIG. 5 displays five test users 532, 534, 536, 538, 540. As illustrated, the first test user 532 completed the designated task in 7 minutes, and the second user 534 completed the designated task in 11 minutes. Additionally, the third user 536 completed the designated task in 9 minutes, while the fourth user 538 completed the designated task in 8 minutes. The fifth user 540 completed the designated task in 10 minutes. When each of these times from each of the test users 532, 534, 536, 538, 540 are averaged, the average time equals 9 minutes, as displayed by the value 520 in the elapsed time evaluation diagram 500.”), and receiving a classification result for the test event data, the classification result identifying at least one user interface element (see fig 3: wherein interface elements such as nav icons are tracked to be used 10% of the time) associated with a potential user interface design issue (see figure 6 for design issues, paragraph 37 to 40: “The second text category, or the “Select & Define” category, 660 includes a third listing 662, a fourth listing 668, and a fifth listing 669. The third listing 662 represents the third area 312(3) of the user interface 310 entitled “Nav Icons” 314(3). The third listing 662 also includes the first percentage 316(3) and the second percentage 318(3) for the third area 312(3), while also containing a warning icon 664. The warning icon 664 may be displayed because of the large discrepancies between the first and second percentages 316(3), 318(3) of the third area 312(3). The heuristic evaluation report 600 also includes a suggestion 666 for the third area 312(3) listed in the third listing 662. The suggestion 666 states that “This area is always visible yet least used, consider a different control to access the sub panels.” The fourth and fifth listings 668, 669 represent the fourth and fifth areas 312(4), 312(5) of the user interface 310 entitled “Select Panel” 314(4) and “Sub-Select Panel” 314(5), respectively. The fourth and fifth listings 668, 669 also include the first percentages 316(4), 316(5) and the second percentages 318(4), 318(5) for the fourth and fifth areas 312(4), 312(5), respectively. Because the first percentages 316(4), 316(5) are substantially equal to the second percentages 318(4), 318(5) for the fourth and fifth areas 312(4), 312(5), the fourth and fifth listings 668, 669 do not have warning icons or suggestions on how to improve these areas 312(4), 312(5). The third text category, or the “Report & Export” category, 670 includes a sixth listing 672. The sixth listing 672 represents the sixth area 312(6) of the user interface 310 entitled “Bottom Manual Panel” 314(6), where the sixth listing 672 also includes the first percentage 316(6) and the second percentage 318(6) for the sixth area 312(6). The sixth listing 672 further includes an information icon 674 that may be displayed because the sixth area 312(6) is frequently used within the user interface 310, but occupies a small percentage of the display of the user interface 310 and is not visible 100% of the time that the user interface 310 is being operated. The heuristic evaluation report 600 also includes a suggestion 676 for the sixth area 312(6) in the sixth listing 672. The suggestion 676 states that “This area is the most used yet occupies a small percentage of the screen. Considering making this area larger then retest.””).
	Adams does not disclose the aspect of the classifier having been trained with a training data set, members of the training data set comprising training event data comprising event identifiers and timestamps 
However Thayer discloses the classifier having been trained with a training data set, members of the training data set comprising training event data comprising event identifiers and timestamps (paragraph 80: “Example 22 is a method for configuring a system for detecting a malware attack, comprising: obtaining a data set comprising a plurality of historic log entries for a plurality of endpoints, wherein the plurality of historic log entries each comprise an event identification and an event time; identifying, for a particular time window, a subset of log entries comprising an event identification associated with a severity value that satisfies a threshold; tagging the subset of log entries as originating from a compromised endpoint; and training a machine learning algorithm to generate a classifier based on the plurality of historic log entries and the tagged subset of log entries.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Thayer to Adams so the classier can be trained to better identify different user action for different classes for greater accuracy so the system can better determine the issues with the interface to provide better ways to improves the interface for user needs. 
	Adams and Thayer do not disclose the aspect wherein the event identifier identifies at least one user interface element associated with the user interface action; The time information is a timestamp that comprises temporal information of the identified at least one user interface element,
However Banda disclose the aspect wherein for respective user interface action of the detected plurality of user interface actions, capturing test event data comprising an event identifier and a timestamp, wherein the event identifier identifies at least one user interface element associated with the user interface action (wherein user selection event with regard to specific menu item is timestamped, paragraph 41: “Data analysis is run on user interactions with the menu item overlays and with the advertisement overlays, specifically the amount of time the user spends looking at the menu item overlays or the advertisement overlays. First, the historical user interaction data 100 is retrieved from the database 1, wherein the user interaction data includes a menu selection timestamp, a menu overlay closing timestamp, an advertisement selection timestamp, and an advertisement closing timestamp. Subsequently, in the preferred embodiment of the present invention, data mining algorithms are run on the historical user interaction data 100 in order to produce sorted interaction data, which is then displayed to the client through the client interface 3. In the preferred embodiment of the present invention, the sorted interaction data includes user interactions with the menu item overlays as well as with the advertisement overlays. Additionally, pattern recognition algorithms are run on the historical user interaction data 100 in order to produce menu layout suggestions, and the menu layout suggestions are then displayed on the client interface 3. Similarly, in the preferred embodiment the menu layout suggestions includes user layout suggestions relating to the plurality of interactive menu items, the interactive advertisement displays 12, as well as the order and number of menu item pages and advertisement pages.”); The time information is a timestamp that comprises temporal information of the identified at least one user interface element (wherein user selection event with regard to specific menu item is timestamped paragraph 41: “Data analysis is run on user interactions with the menu item overlays and with the advertisement overlays, specifically the amount of time the user spends looking at the menu item overlays or the advertisement overlays. First, the historical user interaction data 100 is retrieved from the database 1, wherein the user interaction data includes a menu selection timestamp, a menu overlay closing timestamp, an advertisement selection timestamp, and an advertisement closing timestamp. Subsequently, in the preferred embodiment of the present invention, data mining algorithms are run on the historical user interaction data 100 in order to produce sorted interaction data, which is then displayed to the client through the client interface 3. In the preferred embodiment of the present invention, the sorted interaction data includes user interactions with the menu item overlays as well as with the advertisement overlays. Additionally, pattern recognition algorithms are run on the historical user interaction data 100 in order to produce menu layout suggestions, and the menu layout suggestions are then displayed on the client interface 3. Similarly, in the preferred embodiment the menu layout suggestions includes user layout suggestions relating to the plurality of interactive menu items, the interactive advertisement displays 12, as well as the order and number of menu item pages and advertisement pages.”).  It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Banda to Adams and Thayer so the system can better determine the user activity using the interface based on time data to make better analysis and make better and more informed decision on design issues of the interface.


With regard to claim 2:
Adams and Thayer and Banda disclose the one or more non-transitory computer-readable storage media of claim 1, the processing further comprising receiving user input revising code (Adams paragraph 43: “At block 730, the server system collects the evaluation results (e.g., amount of time each area of the user interface are visible, amount of use each area of the user interface, etc.) from the first device and the secondary devices. At block 735, the server system then sends the collected evaluation results to the first device. At block 740, using the report generation module 144, 144′ the first device generates an evaluation report (illustrated in FIG. 6) for the user interface based on the collected evaluation results from each of the devices. The generated report may presents the discrepancies between the visibility and the usage of each of the areas of the user interface, as well as the click flow path of the test users, as shown in the heuristic evaluation diagram illustrated in FIG. 3. At block 745, the user interface may be changed or altered based on the generated report of the evaluation of the user interface for completing a designated task. This may be accomplished manually or automatically by the system.”) defining the at least one user interface element (Adams fig. 6, paragraph 37: “ The second text category, or the “Select & Define” category, 660 includes a third listing 662, a fourth listing 668, and a fifth listing 669. The third listing 662 represents the third area 312(3) of the user interface 310 entitled “Nav Icons” 314(3). The third listing 662 also includes the first percentage 316(3) and the second percentage 318(3) for the third area 312(3), while also containing a warning icon 664. The warning icon 664 may be displayed because of the large discrepancies between the first and second percentages 316(3), 318(3) of the third area 312(3). The heuristic evaluation report 600 also includes a suggestion 666 for the third area 312(3) listed in the third listing 662. The suggestion 666 states that “This area is always visible yet least used, consider a different control to access the sub panels.” The fourth and fifth listings 668, 669 represent the fourth and fifth areas 312(4), 312(5) of the user interface 310 entitled “Select Panel” 314(4) and “Sub-Select Panel” 314(5), respectively. The fourth and fifth listings 668, 669 also include the first percentages 316(4), 316(5) and the second percentages 318(4), 318(5) for the fourth and fifth areas 312(4), 312(5), respectively. Because the first percentages 316(4), 316(5) are substantially equal to the second percentages 318(4), 318(5) for the fourth and fifth areas 312(4), 312(5), the fourth and fifth listings 668, 669 do not have warning icons or suggestions on how to improve these areas 312(4), 312(5).”).

With regard to claim 3:
Adams and Thayer and Banda disclose the one or more non-transitory computer-readable storage media of claim 1, wherein the classification result comprises a description of a problem that may be the source of the potential user interface design issue (Adams fig. 6, paragraph 37 to 40: “The second text category, or the “Select & Define” category, 660 includes a third listing 662, a fourth listing 668, and a fifth listing 669. The third listing 662 represents the third area 312(3) of the user interface 310 entitled “Nav Icons” 314(3). The third listing 662 also includes the first percentage 316(3) and the second percentage 318(3) for the third area 312(3), while also containing a warning icon 664. The warning icon 664 may be displayed because of the large discrepancies between the first and second percentages 316(3), 318(3) of the third area 312(3). The heuristic evaluation report 600 also includes a suggestion 666 for the third area 312(3) listed in the third listing 662. The suggestion 666 states that “This area is always visible yet least used, consider a different control to access the sub panels.” The fourth and fifth listings 668, 669 represent the fourth and fifth areas 312(4), 312(5) of the user interface 310 entitled “Select Panel” 314(4) and “Sub-Select Panel” 314(5), respectively. The fourth and fifth listings 668, 669 also include the first percentages 316(4), 316(5) and the second percentages 318(4), 318(5) for the fourth and fifth areas 312(4), 312(5), respectively. Because the first percentages 316(4), 316(5) are substantially equal to the second percentages 318(4), 318(5) for the fourth and fifth areas 312(4), 312(5), the fourth and fifth listings 668, 669 do not have warning icons or suggestions on how to improve these areas 312(4), 312(5). The third text category, or the “Report & Export” category, 670 includes a sixth listing 672. The sixth listing 672 represents the sixth area 312(6) of the user interface 310 entitled “Bottom Manual Panel” 314(6), where the sixth listing 672 also includes the first percentage 316(6) and the second percentage 318(6) for the sixth area 312(6). The sixth listing 672 further includes an information icon 674 that may be displayed because the sixth area 312(6) is frequently used within the user interface 310, but occupies a small percentage of the display of the user interface 310 and is not visible 100% of the time that the user interface 310 is being operated. The heuristic evaluation report 600 also includes a suggestion 676 for the sixth area 312(6) in the sixth listing 672. The suggestion 676 states that “This area is the most used yet occupies a small percentage of the screen. Considering making this area larger then retest.”).
.

With regard to claim 4:
Adams and Thayer and Banda disclose the one or more non-transitory computer-readable storage media of claim 1, wherein the classification result comprises a description of a solution type that may address the potential user interface design issue (Adams fig. 6, paragraph 37 to 40: “The second text category, or the “Select & Define” category, 660 includes a third listing 662, a fourth listing 668, and a fifth listing 669. The third listing 662 represents the third area 312(3) of the user interface 310 entitled “Nav Icons” 314(3). The third listing 662 also includes the first percentage 316(3) and the second percentage 318(3) for the third area 312(3), while also containing a warning icon 664. The warning icon 664 may be displayed because of the large discrepancies between the first and second percentages 316(3), 318(3) of the third area 312(3). The heuristic evaluation report 600 also includes a suggestion 666 for the third area 312(3) listed in the third listing 662. The suggestion 666 states that “This area is always visible yet least used, consider a different control to access the sub panels.” The fourth and fifth listings 668, 669 represent the fourth and fifth areas 312(4), 312(5) of the user interface 310 entitled “Select Panel” 314(4) and “Sub-Select Panel” 314(5), respectively. The fourth and fifth listings 668, 669 also include the first percentages 316(4), 316(5) and the second percentages 318(4), 318(5) for the fourth and fifth areas 312(4), 312(5), respectively. Because the first percentages 316(4), 316(5) are substantially equal to the second percentages 318(4), 318(5) for the fourth and fifth areas 312(4), 312(5), the fourth and fifth listings 668, 669 do not have warning icons or suggestions on how to improve these areas 312(4), 312(5). The third text category, or the “Report & Export” category, 670 includes a sixth listing 672. The sixth listing 672 represents the sixth area 312(6) of the user interface 310 entitled “Bottom Manual Panel” 314(6), where the sixth listing 672 also includes the first percentage 316(6) and the second percentage 318(6) for the sixth area 312(6). The sixth listing 672 further includes an information icon 674 that may be displayed because the sixth area 312(6) is frequently used within the user interface 310, but occupies a small percentage of the display of the user interface 310 and is not visible 100% of the time that the user interface 310 is being operated. The heuristic evaluation report 600 also includes a suggestion 676 for the sixth area 312(6) in the sixth listing 672. The suggestion 676 states that “This area is the most used yet occupies a small percentage of the screen. Considering making this area larger then retest.”).
.
With regard to claim 5:
Adams and Thayer and Banda disclose The one or more non-transitory computer-readable storage media of claim 1, wherein the classification result comprises an identifier of an implementation of a solution that may address the potential user interface design issue (Adams fig. 6, paragraph 37 to 40: “The second text category, or the “Select & Define” category, 660 includes a third listing 662, a fourth listing 668, and a fifth listing 669. The third listing 662 represents the third area 312(3) of the user interface 310 entitled “Nav Icons” 314(3). The third listing 662 also includes the first percentage 316(3) and the second percentage 318(3) for the third area 312(3), while also containing a warning icon 664. The warning icon 664 may be displayed because of the large discrepancies between the first and second percentages 316(3), 318(3) of the third area 312(3). The heuristic evaluation report 600 also includes a suggestion 666 for the third area 312(3) listed in the third listing 662. The suggestion 666 states that “This area is always visible yet least used, consider a different control to access the sub panels.” The fourth and fifth listings 668, 669 represent the fourth and fifth areas 312(4), 312(5) of the user interface 310 entitled “Select Panel” 314(4) and “Sub-Select Panel” 314(5), respectively. The fourth and fifth listings 668, 669 also include the first percentages 316(4), 316(5) and the second percentages 318(4), 318(5) for the fourth and fifth areas 312(4), 312(5), respectively. Because the first percentages 316(4), 316(5) are substantially equal to the second percentages 318(4), 318(5) for the fourth and fifth areas 312(4), 312(5), the fourth and fifth listings 668, 669 do not have warning icons or suggestions on how to improve these areas 312(4), 312(5). The third text category, or the “Report & Export” category, 670 includes a sixth listing 672. The sixth listing 672 represents the sixth area 312(6) of the user interface 310 entitled “Bottom Manual Panel” 314(6), where the sixth listing 672 also includes the first percentage 316(6) and the second percentage 318(6) for the sixth area 312(6). The sixth listing 672 further includes an information icon 674 that may be displayed because the sixth area 312(6) is frequently used within the user interface 310, but occupies a small percentage of the display of the user interface 310 and is not visible 100% of the time that the user interface 310 is being operated. The heuristic evaluation report 600 also includes a suggestion 676 for the sixth area 312(6) in the sixth listing 672. The suggestion 676 states that “This area is the most used yet occupies a small percentage of the screen. Considering making this area larger then retest.”).

With regard to claim 9:
Adams and Thayer and Banda disclose the one or more non-transitory computer-readable storage media of claim 1, the processing further comprising rendering the classification result for display (Adams fig. 6, paragraph 37 to 40: “The second text category, or the “Select & Define” category, 660 includes a third listing 662, a fourth listing 668, and a fifth listing 669. The third listing 662 represents the third area 312(3) of the user interface 310 entitled “Nav Icons” 314(3). The third listing 662 also includes the first percentage 316(3) and the second percentage 318(3) for the third area 312(3), while also containing a warning icon 664. The warning icon 664 may be displayed because of the large discrepancies between the first and second percentages 316(3), 318(3) of the third area 312(3). The heuristic evaluation report 600 also includes a suggestion 666 for the third area 312(3) listed in the third listing 662. The suggestion 666 states that “This area is always visible yet least used, consider a different control to access the sub panels.” The fourth and fifth listings 668, 669 represent the fourth and fifth areas 312(4), 312(5) of the user interface 310 entitled “Select Panel” 314(4) and “Sub-Select Panel” 314(5), respectively. The fourth and fifth listings 668, 669 also include the first percentages 316(4), 316(5) and the second percentages 318(4), 318(5) for the fourth and fifth areas 312(4), 312(5), respectively. Because the first percentages 316(4), 316(5) are substantially equal to the second percentages 318(4), 318(5) for the fourth and fifth areas 312(4), 312(5), the fourth and fifth listings 668, 669 do not have warning icons or suggestions on how to improve these areas 312(4), 312(5). The third text category, or the “Report & Export” category, 670 includes a sixth listing 672. The sixth listing 672 represents the sixth area 312(6) of the user interface 310 entitled “Bottom Manual Panel” 314(6), where the sixth listing 672 also includes the first percentage 316(6) and the second percentage 318(6) for the sixth area 312(6). The sixth listing 672 further includes an information icon 674 that may be displayed because the sixth area 312(6) is frequently used within the user interface 310, but occupies a small percentage of the display of the user interface 310 and is not visible 100% of the time that the user interface 310 is being operated. The heuristic evaluation report 600 also includes a suggestion 676 for the sixth area 312(6) in the sixth listing 672. The suggestion 676 states that “This area is the most used yet occupies a small percentage of the screen. Considering making this area larger then retest.”).



With regard to claim 11:
Adams and Thayer and Banda disclose the one or more non-transitory computer-readable storage media of claim 1, the processing further comprising: for the detected plurality of user interface actions, capturing one or more of an application identifier, a page, screen, or view identifier, a user interface element identifier, or an event type identifier (Adams fig. 6, paragraph 33: “Turning to FIG. 4, illustrated is a divergent evaluation diagram 400. The divergent evaluation diagram 400 may include a display area 410 that may contain a view of the heuristic evaluation diagram 300 with the user interface 310 and a value 420 of the percentage of selections within the user interface 310 that did not contribute to the completion of the designated task. As illustrated in FIG. 4, the value 420 is disposed on the left side of the divergent evaluation diagram 400, while the heuristic evaluation diagram 300 is disposed on the right side of the divergent evaluation diagram 400. Moreover, the divergent evaluation diagram 400 may further include a plurality of rings 430 disposed in various locations on the user interface 310. The plurality of rings 430 may all be of equivalent size. Moreover, the plurality of rings 430 may be of a different color or shading than the circles 320(1)-320(8) of the areas 312(1)-312(8) of the user interface 310. The plurality of rings 430 represent the various locations where users clicked, selected, or hovered over the user interface 310, where the clicks or selections by the users did not contribute to the completion of the designated task. In the example illustrated in FIG. 4, there were twelve divergent selections 430 by users when completing the designated task with the user interface 310. Furthermore, as indicated by the value 420 on the left side of the divergent evaluation diagram 400, the twelve divergent selections 430 are 20% of the total number of selections in the user interface 310.”).

With regard to claim 12:
Adams and Thayer and Banda disclose The one or more non-transitory computer-readable storage media of claim 1, the processing further comprising: for the detected plurality of user interface actions, capturing a user interface element identifier (Adams see fig 3: wherein interface elements such as nav icons are tracked to be used 10% of the time, paragraph 25: “Further illustrated in FIG. 3 are third, fourth, and fifth areas 312(3)-312(5). The third area 312(3) may be substantially rectangular in shape and may be disposed along the left side of the user interface 310, where the third area 312(3) may span the length of the user interface 310 from the bottom of the second area 312(2) to the bottom of the user interface 310. The third area 312(3) may be labeled “Nav Icons” or “Navigation Icons” 314(3), and may contain a series of navigation icons for operating the user interface 310. The fourth area 312(4) may be disposed directly to the right of the third area 312(3). As illustrated in FIG. 3, the fourth area 312(4) is defined by a dotted or dashed lines, which represents that that fourth area 312(4) may be a sub area, or sub panel, of another area. The dotted or dashed lines may further indicate that the fourth area 312(4) may not be displayed all of the time. As illustrated in FIG. 3, the fourth area 312(4) is a sub area of the third area 312(3), where the fourth area 312(4) is labeled “Auto-exp select panel” 314(4). This labeling may be an abbreviation for automatic expanding selection panel, which may signify that the fourth area 312(4) is an area that automatically expands from the third area 312(3) when an item is selected or hovered over within the third area 312(3). Moreover, the fifth area 312(5) is also defined by a dotted or dashed line, which represents that that fifth area 312(5) is a sub area of the fourth area 312(4). The fifth area 312(5), as illustrated, may be disposed within, and on the right side of, the fourth area 312(4). Furthermore, the fifth area 312(5) may be labeled “Auto-exp Sub select panel” 314(5), which may be an abbreviation for automatic expanding sub-selection panel. Thus, the fifth area 312(5) may be an area that automatically expands from the fourth area 312(4) when an item is selected or hovered over within the fourth area 312(4).”).

With regard to claim 13:
Adams and Thayer and Banda  disclose The one or more non-transitory computer-readable storage media of claim 1, wherein, for at least a portion of the plurality of user interface elements, activation of a user interface element by a user activates an event handler, wherein the event handler comprises code generating the test event data (Adams see fig 3: wherein interface elements such as nav icons are tracked to be used 10% of the time, paragraph 25: “Further illustrated in FIG. 3 are third, fourth, and fifth areas 312(3)-312(5). The third area 312(3) may be substantially rectangular in shape and may be disposed along the left side of the user interface 310, where the third area 312(3) may span the length of the user interface 310 from the bottom of the second area 312(2) to the bottom of the user interface 310. The third area 312(3) may be labeled “Nav Icons” or “Navigation Icons” 314(3), and may contain a series of navigation icons for operating the user interface 310. The fourth area 312(4) may be disposed directly to the right of the third area 312(3). As illustrated in FIG. 3, the fourth area 312(4) is defined by a dotted or dashed lines, which represents that that fourth area 312(4) may be a sub area, or sub panel, of another area. The dotted or dashed lines may further indicate that the fourth area 312(4) may not be displayed all of the time. As illustrated in FIG. 3, the fourth area 312(4) is a sub area of the third area 312(3), where the fourth area 312(4) is labeled “Auto-exp select panel” 314(4). This labeling may be an abbreviation for automatic expanding selection panel, which may signify that the fourth area 312(4) is an area that automatically expands from the third area 312(3) when an item is selected or hovered over within the third area 312(3). Moreover, the fifth area 312(5) is also defined by a dotted or dashed line, which represents that that fifth area 312(5) is a sub area of the fourth area 312(4). The fifth area 312(5), as illustrated, may be disposed within, and on the right side of, the fourth area 312(4). Furthermore, the fifth area 312(5) may be labeled “Auto-exp Sub select panel” 314(5), which may be an abbreviation for automatic expanding sub-selection panel. Thus, the fifth area 312(5) may be an area that automatically expands from the fourth area 312(4) when an item is selected or hovered over within the fourth area 312(4).”).


Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams, Pub. No.: 2016/0378642A1, in view of Thayer and Banda, and further in view of Hardee, Pub .No.: 2018/0074580A1.  
With regard to claim 6:
Adams and Thayer and Banda do not disclose the one or more non-transitory computer-readable storage media of claim 1, wherein the classification result comprises an indicator that a threshold time has been exceeded.
However Hardee discloses the aspect wherein the result comprises an indicator that a threshold time has been exceeded. (paragraph 18: “The mechanisms of the illustrated embodiments leverage infrastructures and various components in a computing device (e.g., an electronic device) for analyzing a user's attentiveness level on any content being displayed (e.g., how attentive a user is to currently displayed data content on a computing device). If an attention level (“attentiveness level”) is greater than a selected threshold limit, the computing device may project holographic objects (e.g., a holographic image notification or alert). The holographic object may be rendered in a selected field of view (FOV) (e.g., a secondary FOV) of the user such that the viewing of the content in a primary FOV is not disturbed. If a user fails to perform one or more selected actions on the incoming holographic object during an additional selected threshold limit of time, then the position of the holographic object may selectively transition from the secondary FOV of the device towards the primary FOV of the device to draw the user's attention to the holographic object.”) It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Hardee to Adams and Thayer and Banda so the system can determine that the user was unable to make a user action within the threshold amount time, which would indicate that something might be wrong with the user interface, which allows the system to make changes accordingly that would reduce the amount of time for the user to performing an action, saving user time. 
 

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams, Pub. No.: 2016/0378642A1, in view of Thayer and Banda,  and further in view of Zheng 20160259840 A1. 
With regard to claim 7:
Adams and Thayer and Banda do not disclose the one or more non-transitory computer-readable storage media of claim 1, wherein the machine learning component compresses a regression method.
However Zheng discloses the aspect wherein the machine learning component compresses a regression method. (paragraph 51: “Referring to FIG. 4, which illustrates a high level depiction 400 of an exemplary UI personalization engine 330, according to an embodiment of the present disclosure. As shown, the UI personalization engine 330 may include a model generation unit 410, a mapping unit 420, and a UI personalization unit 430. The model generation unit 410 may receive the user-and-context data 325 (from the modeling data unit 320) which, as discussed above, may include one or more profiles of data in terms of user interaction and response to one or more types of content (having UI elements with certain attributes) provided by one or more publishers 130/advertisers 140 to one or more users 110. In some embodiments, the model generation unit 410 processes the user-and-context data 325 to generate one or more machine-learned models based on a supervised machine-learning model. The possible supervised machine-learning model may include, but not limited to, logistic regression, Bayesian model, Naïve Bayesian model, support vector machine (SVM), and may be used to build classifiers to score each UI element (and/or to score one or more entities of the system 100).”). It would have being obvious to one of ordinary skill in the art, at the time the invention was made to apply Zheng to Adams and Thayer so the system can continue to refine and improve the interface and its classification in order to better serve the user where the regression system can provide the system with information on how the update affect the user interaction with the user interface to make additional improvements. 


With regard to claim 8:
Adams and Thayer and Banda and Zheng disclose the one or more non-transitory computer-readable storage media of claim 7, wherein the regression method is selected from linear regression, logistic regression, polynomial regression, stepwise regression, ridge regression, lasso regression, and elasticNet regression (Zheng paragraph 51: “Referring to FIG. 4, which illustrates a high level depiction 400 of an exemplary UI personalization engine 330, according to an embodiment of the present disclosure. As shown, the UI personalization engine 330 may include a model generation unit 410, a mapping unit 420, and a UI personalization unit 430. The model generation unit 410 may receive the user-and-context data 325 (from the modeling data unit 320) which, as discussed above, may include one or more profiles of data in terms of user interaction and response to one or more types of content (having UI elements with certain attributes) provided by one or more publishers 130/advertisers 140 to one or more users 110. In some embodiments, the model generation unit 410 processes the user-and-context data 325 to generate one or more machine-learned models based on a supervised machine-learning model. The possible supervised machine-learning model may include, but not limited to, logistic regression, Bayesian model, Naïve Bayesian model, support vector machine (SVM), and may be used to build classifiers to score each UI element (and/or to score one or more entities of the system 100).”). It would have being obvious to one of ordinary skill in the art, at the time the invention was made to apply Zheng to Adams and Thayer so the system can continue to refine and improve the interface and its classification in order to better serve the user where the regression system can provide the system with information on how the update affect the user interaction with the user interface to make additional improvements.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams, Pub. No.: 2016/0378642A1, in view of Thayer and Banda, and further in view of Jang, Pub. No.: 2019/0268537A1. 
With regard to claim 10:
Adams and Thayer and Banda do not disclose the one or more non-transitory computer-readable storage media of claim 1, the processing further comprising rendering for display at least one message to a user to guide the user in selecting or completing at least a first user interface element of the plurality of user interface elements.
However Jang discloses the aspect wherein the processing further comprising rendering for display at least one message to a user to guide the user in selecting or completing at least a first user interface element of the plurality of user interface elements. (paragraph 139: “ Although not shown, the image processing device of the present disclosure may provide a guidance UI when a user selects a menu or a function and may not provide the guidance UI after the user selects ‘no replay’. The guidance UI is a UI that displays a separate popup when the user selects the menu and provides the user with information about how to use and an image such that the user may easily understand the menu.”). It would have being obvious to one of ordinary skill in the art, at the time the invention was made to apply Jang to Adams and Thayer and Banda so after a determination is made about user difficulty based on user action data the system can help the user through completing user input on interface elements wherein the system can provide user guidance that would fit the needs of the user and would help the user through navigating the interface elements. 



Claims 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams, Pub. No.: 2016/0378642A1, in view of Thayer and Banda, and further in view of Pauley et al., Pub. No.: 2018/0335968A1. 
With regard to claim 14:
Adams and Thayer and Banda do not disclose the one or more non-transitory computer-readable storage media of claim 1, wherein the machine learning component is trained with user input data for a plurality of user interfaces. 
However Pauley discloses the aspect wherein the machine learning component (paragraph 24: “According to some embodiments, the learning engine 112 can be configured to identify user activity patterns associated with one or more applications based on the historical user activity data described herein. According to some embodiments, the learning engine 112 can be triggered to analyze new user activity patterns when particular threshold time periods are satisfied (e.g., hours, days, months, years, etc.). According to some embodiments, the learning engine 112 can determine, based on user activity patterns collected for a specified threshold time period, that specific applications are utilized with greater frequencies relative to other applications. In turn, the learning engine 112 can produce user preference data based on the user activity patterns. As described in greater detail herein, the user preference data generated by the learning engine 112 can be used to establish application priority rankings. In particular, these application priority rankings can be used to prioritize requests issued by applications in preparation for the procedures performed by the cache data deletion engine 114 and/or the free memory allocator 116.”) is trained with user input data for a plurality of user interfaces
 (paragraph 22 and 23: “ According to some embodiments, the user activity detector 110 can enable the computing device 102 to detect different levels of user activity associated with different applications that execute on the computing device 102. For example, the user activity detector 110 can record detected levels of user activity as historical user activity data for each of the different applications over a pre-determined period of time (e.g., hours, days, months, years, etc.). According to some embodiments, the historical user activity data can include the number of instances in which a user initiates a request for a particular application to perform a functionality that is tied to a data download operation. The data download operation can include, for example, downloading video files (e.g., movies, television show episodes, etc.), audio files (e.g., song files, audio book files, etc.), documents (e.g., word processing documents, presentation documents, spreadsheets, texts, messages, etc.), applications (e.g., video games, utilities, etc.), and so on. In this manner, the user activity detector 110 can detect different types of requests issued by one or more applications that correspond to (1) a particular action the user desires the respective application to perform, and (2) the number of times they are issued. For instance, the user activity detector 110 can detect, for a given application, the number of times data download requests were issued. In some embodiments, a data download request can specify an amount of memory storage space that is required (e.g., within the non-volatile memory 120) to download a particular file in a satisfactory manner. In turn, and as described in greater detail herein, the historical user activity data generated by the user activity detector 110 can be analyzed by the learning engine 112 to establish meaningful observations about user behaviors.”). It would have been obvious to one of ordinary skill in the art, at the time the invention was made to apply Pauley to Adams and Thayer and Banda so the training engine can be trained with user data from multiple interfaces to have more data collected from the users in order to make more precise and comprehensive determination on how to improve the interface to help user interaction.  

With regard to claim 15:
Adams and Thayer and Banda and Pauley disclose the one or more non-transitory computer-readable storage media of claim 14, wherein the plurality of user interfaces are associated with a plurality of software applications (Pauley paragraph 22 and 23: “ According to some embodiments, the user activity detector 110 can enable the computing device 102 to detect different levels of user activity associated with different applications that execute on the computing device 102. For example, the user activity detector 110 can record detected levels of user activity as historical user activity data for each of the different applications over a pre-determined period of time (e.g., hours, days, months, years, etc.). According to some embodiments, the historical user activity data can include the number of instances in which a user initiates a request for a particular application to perform a functionality that is tied to a data download operation. The data download operation can include, for example, downloading video files (e.g., movies, television show episodes, etc.), audio files (e.g., song files, audio book files, etc.), documents (e.g., word processing documents, presentation documents, spreadsheets, texts, messages, etc.), applications (e.g., video games, utilities, etc.), and so on. In this manner, the user activity detector 110 can detect different types of requests issued by one or more applications that correspond to (1) a particular action the user desires the respective application to perform, and (2) the number of times they are issued. For instance, the user activity detector 110 can detect, for a given application, the number of times data download requests were issued. In some embodiments, a data download request can specify an amount of memory storage space that is required (e.g., within the non-volatile memory 120) to download a particular file in a satisfactory manner. In turn, and as described in greater detail herein, the historical user activity data generated by the user activity detector 110 can be analyzed by the learning engine 112 to establish meaningful observations about user behaviors.”). It would have been obvious to one of ordinary skill in the art, at the time the invention was made to apply Pauley to Adams and Thayer and Banda so the training engine can be trained with user data from multiple applications to have more data collected from the users in order to make more precise and comprehensive determination on how to improve the interface to help user interaction.  
.

Claims 17, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams, Pub. No.: 2016/0378642A1, in view of in view of Hardee and further in view of Banda. 
With regard to claim 17:
Adams discloses a method, implemented in a computing system comprising at least one memory and at least one hardware processors coupled to the at least one memory, the method comprising: tracking a plurality of user interactions with one or more user interfaces comprising a plurality of user interface elements; in response to the tracking, generating a plurality of user interaction records, the user interaction records comprising a timestamp (paragraph 34: “Turning to FIG. 5, illustrated is an elapsed time evaluation diagram 500. The elapsed time evaluation diagram 500 may include a display area 510 that may contain a value 520 of the average time elapsed for the completion of the designated task with the user interface 310 and a graphical chart 530 of the time taken by each of the test users to complete the designated task. As illustrated in FIG. 5, the value 520 is disposed on the left side of the elapsed time evaluation diagram 500, while the graphical chart 530 is disposed on the right side of the elapsed time evaluation diagram 400. In the example illustrated in FIG. 5, the value 520 illustrates that the average time taken to complete the designated task with the user interface was 9 minutes and that the projected average time was 12 minutes. Thus, the test users completed the designated task with the user interface 310 under the projected time. Moreover, while the graphical chart 530 is illustrated as a bar graph, the graphical chart 530 could be any type of chart, such as a pie chart, line graph, scatter plot, etc., to convey the number of test users that completed the designated task with the user interface 310 and the amount of time taken by each test user to complete the designated task with the user interface 310. The graphical chart 530 illustrated in FIG. 5 displays five test users 532, 534, 536, 538, 540. As illustrated, the first test user 532 completed the designated task in 7 minutes, and the second user 534 completed the designated task in 11 minutes. Additionally, the third user 536 completed the designated task in 9 minutes, while the fourth user 538 completed the designated task in 8 minutes. The fifth user 540 completed the designated task in 10 minutes. When each of these times from each of the test users 532, 534, 536, 538, 540 are averaged, the average time equals 9 minutes, as displayed by the value 520 in the elapsed time evaluation diagram 500.”); from the plurality of user interaction records (paragraph 34: “Turning to FIG. 5, illustrated is an elapsed time evaluation diagram 500. The elapsed time evaluation diagram 500 may include a display area 510 that may contain a value 520 of the average time elapsed for the completion of the designated task with the user interface 310 and a graphical chart 530 of the time taken by each of the test users to complete the designated task. As illustrated in FIG. 5, the value 520 is disposed on the left side of the elapsed time evaluation diagram 500, while the graphical chart 530 is disposed on the right side of the elapsed time evaluation diagram 400. In the example illustrated in FIG. 5, the value 520 illustrates that the average time taken to complete the designated task with the user interface was 9 minutes and that the projected average time was 12 minutes. Thus, the test users completed the designated task with the user interface 310 under the projected time. Moreover, while the graphical chart 530 is illustrated as a bar graph, the graphical chart 530 could be any type of chart, such as a pie chart, line graph, scatter plot, etc., to convey the number of test users that completed the designated task with the user interface 310 and the amount of time taken by each test user to complete the designated task with the user interface 310. The graphical chart 530 illustrated in FIG. 5 displays five test users 532, 534, 536, 538, 540. As illustrated, the first test user 532 completed the designated task in 7 minutes, and the second user 534 completed the designated task in 11 minutes. Additionally, the third user 536 completed the designated task in 9 minutes, while the fourth user 538 completed the designated task in 8 minutes. The fifth user 540 completed the designated task in 10 minutes. When each of these times from each of the test users 532, 534, 536, 538, 540 are averaged, the average time equals 9 minutes, as displayed by the value 520 in the elapsed time evaluation diagram 500.”);, determining, for at least a portion of the plurality of user interface elements (see fig 3: wherein interface elements such as nav icons are tracked to be used 10% of the time), one or both of a time spent with respective user interface elements and a time taken to complete an interaction with a respective user interface element (see fig 3: wherein interface elements such as nav icons are tracked to be used 10% of the time); with a trained machine learning component, determining that one or more of the times spent with respective user interface elements user interface element, one or more of the times taken to complete an interaction with a respective user interface element, or a combination thereof fail to satisfy a condition (paragraph 38 and 39: “The third text category, or the “Report & Export” category, 670 includes a sixth listing 672. The sixth listing 672 represents the sixth area 312(6) of the user interface 310 entitled “Bottom Manual Panel” 314(6), where the sixth listing 672 also includes the first percentage 316(6) and the second percentage 318(6) for the sixth area 312(6). The sixth listing 672 further includes an information icon 674 that may be displayed because the sixth area 312(6) is frequently used within the user interface 310, but occupies a small percentage of the display of the user interface 310 and is not visible 100% of the time that the user interface 310 is being operated. The heuristic evaluation report 600 also includes a suggestion 676 for the sixth area 312(6) in the sixth listing 672. The suggestion 676 states that “This area is the most used yet occupies a small percentage of the screen. Considering making this area larger then retest.” The fourth text category, or the “Run & Review” category, 680 includes a seventh listing 682. The seventh listing 682 represents the eighth area 312(8) of the user interface 310 entitled “Top Manual Panel” 314(8), where the seventh listing 682 also includes the first percentage 316(8) and the second percentage 318(8) for the eighth area 312(8). The seventh listing 682 further includes an information icon 684 that may be displayed because the eighth area 312(8) is frequently used within the user interface 310, but occupies a small percentage of the display of the user interface 310 and is not visible 100% of the time that the user interface 310 is being operated. The heuristic evaluation report 600 also includes a suggestion 686 for the eighth area 312(8) in the seventh listing 682. The suggestion 686 states that “This area is frequently used yet occupies a small percentage of the screen. Considering making this area larger then retest.”); based on the determining that one or more of the user interface elements fail to satisfy a condition, generating a display comprising the at least one user interface element or an identifier of the at least one user interface element (paragraph 38 and 39: “The third text category, or the “Report & Export” category, 670 includes a sixth listing 672. The sixth listing 672 represents the sixth area 312(6) of the user interface 310 entitled “Bottom Manual Panel” 314(6), where the sixth listing 672 also includes the first percentage 316(6) and the second percentage 318(6) for the sixth area 312(6). The sixth listing 672 further includes an information icon 674 that may be displayed because the sixth area 312(6) is frequently used within the user interface 310, but occupies a small percentage of the display of the user interface 310 and is not visible 100% of the time that the user interface 310 is being operated. The heuristic evaluation report 600 also includes a suggestion 676 for the sixth area 312(6) in the sixth listing 672. The suggestion 676 states that “This area is the most used yet occupies a small percentage of the screen. Considering making this area larger then retest.”
[0039] The fourth text category, or the “Run & Review” category, 680 includes a seventh listing 682. The seventh listing 682 represents the eighth area 312(8) of the user interface 310 entitled “Top Manual Panel” 314(8), where the seventh listing 682 also includes the first percentage 316(8) and the second percentage 318(8) for the eighth area 312(8). The seventh listing 682 further includes an information icon 684 that may be displayed because the eighth area 312(8) is frequently used within the user interface 310, but occupies a small percentage of the display of the user interface 310 and is not visible 100% of the time that the user interface 310 is being operated. The heuristic evaluation report 600 also includes a suggestion 686 for the eighth area 312(8) in the seventh listing 682. The suggestion 686 states that “This area is frequently used yet occupies a small percentage of the screen. Considering making this area larger then retest.””).
	Adams does not disclose the aspect of determine one or both of a time taken to activate a respective user interface element and a time taken to complete an interaction with a respective user interface element; with a trained machine learning component, determining that one or more of the times taken to activate a respective user interface element, one or more of the times taken to complete an interaction with a respective user interface element, or a combination thereof fail to satisfy a threshold; based on the determining that one or more of the user interface elements fail to satisfy a threshold, generating a display comprising the at least one user interface element or an identifier of the at least one user interface element.
	However Hardee discloses the aspect of determine one or both of a time taken to activate a respective user interface element and a time taken to complete an interaction with a respective user interface element (paragraph 18: “The mechanisms of the illustrated embodiments leverage infrastructures and various components in a computing device (e.g., an electronic device) for analyzing a user's attentiveness level on any content being displayed (e.g., how attentive a user is to currently displayed data content on a computing device). If an attention level (“attentiveness level”) is greater than a selected threshold limit, the computing device may project holographic objects (e.g., a holographic image notification or alert). The holographic object may be rendered in a selected field of view (FOV) (e.g., a secondary FOV) of the user such that the viewing of the content in a primary FOV is not disturbed. If a user fails to perform one or more selected actions on the incoming holographic object during an additional selected threshold limit of time, then the position of the holographic object may selectively transition from the secondary FOV of the device towards the primary FOV of the device to draw the user's attention to the holographic object.”); with a trained machine learning component, determining that one or more of the times taken to activate a respective user interface element, one or more of the times taken to complete an interaction with a respective user interface element, or a combination thereof fail to satisfy a threshold (paragraph 18: “The mechanisms of the illustrated embodiments leverage infrastructures and various components in a computing device (e.g., an electronic device) for analyzing a user's attentiveness level on any content being displayed (e.g., how attentive a user is to currently displayed data content on a computing device). If an attention level (“attentiveness level”) is greater than a selected threshold limit, the computing device may project holographic objects (e.g., a holographic image notification or alert). The holographic object may be rendered in a selected field of view (FOV) (e.g., a secondary FOV) of the user such that the viewing of the content in a primary FOV is not disturbed. If a user fails to perform one or more selected actions on the incoming holographic object during an additional selected threshold limit of time, then the position of the holographic object may selectively transition from the secondary FOV of the device towards the primary FOV of the device to draw the user's attention to the holographic object.”); based on the determining that one or more of the user interface elements fail to satisfy a threshold, generating a display comprising the at least one user interface element or an identifier of the at least one user interface element (paragraph 18: “The mechanisms of the illustrated embodiments leverage infrastructures and various components in a computing device (e.g., an electronic device) for analyzing a user's attentiveness level on any content being displayed (e.g., how attentive a user is to currently displayed data content on a computing device). If an attention level (“attentiveness level”) is greater than a selected threshold limit, the computing device may project holographic objects (e.g., a holographic image notification or alert). The holographic object may be rendered in a selected field of view (FOV) (e.g., a secondary FOV) of the user such that the viewing of the content in a primary FOV is not disturbed. If a user fails to perform one or more selected actions on the incoming holographic object during an additional selected threshold limit of time, then the position of the holographic object may selectively transition from the secondary FOV of the device towards the primary FOV of the device to draw the user's attention to the holographic object.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Hardee to Adams so the system can determine that the user was unable to make a user action within the threshold amount time, which would indicate that something might be wrong with the user interface, which allows the system to make changes accordingly that would reduce the amount of time for the user to performing an action, saving user time. 
Adams and Hardee do not disclose the user interaction records comprising an event identifier and a timestamp, wherein the event identifier identifies at least one user interface element associated with the user interaction records;
	However Banda the user interaction records comprising an event identifier and a timestamp, wherein the event identifier identifies at least one user interface element associated with the user interaction records(wherein user selection event with regard to specific menu item is timestamped paragraph 41: “Data analysis is run on user interactions with the menu item overlays and with the advertisement overlays, specifically the amount of time the user spends looking at the menu item overlays or the advertisement overlays. First, the historical user interaction data 100 is retrieved from the database 1, wherein the user interaction data includes a menu selection timestamp, a menu overlay closing timestamp, an advertisement selection timestamp, and an advertisement closing timestamp. Subsequently, in the preferred embodiment of the present invention, data mining algorithms are run on the historical user interaction data 100 in order to produce sorted interaction data, which is then displayed to the client through the client interface 3. In the preferred embodiment of the present invention, the sorted interaction data includes user interactions with the menu item overlays as well as with the advertisement overlays. Additionally, pattern recognition algorithms are run on the historical user interaction data 100 in order to produce menu layout suggestions, and the menu layout suggestions are then displayed on the client interface 3. Similarly, in the preferred embodiment the menu layout suggestions includes user layout suggestions relating to the plurality of interactive menu items, the interactive advertisement displays 12, as well as the order and number of menu item pages and advertisement pages.”).  It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Banda to Adams and Thayer so the system can better determine the user activity using the interface based on time data to make better analysis and make better and more informed decision on design issues of the interface.	
	


With regard to claim 18:
Adams and Hardee and Banda disclose the method of claim 17, further comprising: training the machine learning component with a plurality of training user interaction records, the plurality of training user interaction records comprising timestamps (Adams paragraph 34: “Turning to FIG. 5, illustrated is an elapsed time evaluation diagram 500. The elapsed time evaluation diagram 500 may include a display area 510 that may contain a value 520 of the average time elapsed for the completion of the designated task with the user interface 310 and a graphical chart 530 of the time taken by each of the test users to complete the designated task. As illustrated in FIG. 5, the value 520 is disposed on the left side of the elapsed time evaluation diagram 500, while the graphical chart 530 is disposed on the right side of the elapsed time evaluation diagram 400. In the example illustrated in FIG. 5, the value 520 illustrates that the average time taken to complete the designated task with the user interface was 9 minutes and that the projected average time was 12 minutes. Thus, the test users completed the designated task with the user interface 310 under the projected time. Moreover, while the graphical chart 530 is illustrated as a bar graph, the graphical chart 530 could be any type of chart, such as a pie chart, line graph, scatter plot, etc., to convey the number of test users that completed the designated task with the user interface 310 and the amount of time taken by each test user to complete the designated task with the user interface 310. The graphical chart 530 illustrated in FIG. 5 displays five test users 532, 534, 536, 538, 540. As illustrated, the first test user 532 completed the designated task in 7 minutes, and the second user 534 completed the designated task in 11 minutes. Additionally, the third user 536 completed the designated task in 9 minutes, while the fourth user 538 completed the designated task in 8 minutes. The fifth user 540 completed the designated task in 10 minutes. When each of these times from each of the test users 532, 534, 536, 538, 540 are averaged, the average time equals 9 minutes, as displayed by the value 520 in the elapsed time evaluation diagram 500.”).

With regard to claim 19:
Adams and Hardee and Banda disclose the method of claim 17, wherein the training user interaction records comprise information to assist in improving a potential user interface design issue, and wherein the display comprises the information (Adams fig. 6, paragraph 37 to 40: “The second text category, or the “Select & Define” category, 660 includes a third listing 662, a fourth listing 668, and a fifth listing 669. The third listing 662 represents the third area 312(3) of the user interface 310 entitled “Nav Icons” 314(3). The third listing 662 also includes the first percentage 316(3) and the second percentage 318(3) for the third area 312(3), while also containing a warning icon 664. The warning icon 664 may be displayed because of the large discrepancies between the first and second percentages 316(3), 318(3) of the third area 312(3). The heuristic evaluation report 600 also includes a suggestion 666 for the third area 312(3) listed in the third listing 662. The suggestion 666 states that “This area is always visible yet least used, consider a different control to access the sub panels.” The fourth and fifth listings 668, 669 represent the fourth and fifth areas 312(4), 312(5) of the user interface 310 entitled “Select Panel” 314(4) and “Sub-Select Panel” 314(5), respectively. The fourth and fifth listings 668, 669 also include the first percentages 316(4), 316(5) and the second percentages 318(4), 318(5) for the fourth and fifth areas 312(4), 312(5), respectively. Because the first percentages 316(4), 316(5) are substantially equal to the second percentages 318(4), 318(5) for the fourth and fifth areas 312(4), 312(5), the fourth and fifth listings 668, 669 do not have warning icons or suggestions on how to improve these areas 312(4), 312(5). The third text category, or the “Report & Export” category, 670 includes a sixth listing 672. The sixth listing 672 represents the sixth area 312(6) of the user interface 310 entitled “Bottom Manual Panel” 314(6), where the sixth listing 672 also includes the first percentage 316(6) and the second percentage 318(6) for the sixth area 312(6). The sixth listing 672 further includes an information icon 674 that may be displayed because the sixth area 312(6) is frequently used within the user interface 310, but occupies a small percentage of the display of the user interface 310 and is not visible 100% of the time that the user interface 310 is being operated. The heuristic evaluation report 600 also includes a suggestion 676 for the sixth area 312(6) in the sixth listing 672. The suggestion 676 states that “This area is the most used yet occupies a small percentage of the screen. Considering making this area larger then retest.”).
.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams, Pub. No.: 2016/0378642A1, in view of Hardee and Banda, and further in view of Sarojam et al., PUB. No.: 2017/0124700A1. 
With regard to claim 20:
Adams and Hardee and Banda do not disclose aspect wherein at least a portion of the plurality of user interface elements are associated with a workflow, the method further comprising: in the display, displaying information guiding a user through the workflow.
However Sarojam discloses the aspect wherein at least a portion of the plurality of user interface elements are associated with a workflow, the method further comprising: in the display, displaying information guiding a user through the workflow. (paragraph 63: “As further described in connection with a method 700 of FIG. 7, when the organ volume tool icon 604 is selected the controller 202 executes programmed instructions stored in the memory 204 corresponding to a workflow (e.g., operations of the method 700) of the organ volume application. During the executed workflow, the GUI may display one or more interface components and/or information, such as textual pop-ups or graphical guidance (e.g., arrows, animations), to assist and guide the user through the workflow (e.g., one or more operations of the method 700). For example, the controller 202 may display textual information that provides visual assistance of what information is being requested (e.g., first ultrasound image).”). It would have being obvious to one of ordinary skill in the art, at the time the invention was made to apply Sarojam to Adams and Hardee and Banda so after a determination is made about user difficulty based on user action data the system can help the user through completing user input on interface elements wherein the system can provide user guidance that would fit the needs of the user and would help the user through navigating the interface elements to complete a workflow. 

Pertinent Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu et al., Pub. No.: 2018/0018307A1:  System and methods for personalizing an application include an application server for hosting an application that is executed on a wireless device, the server being configured to monitor usage of a user interface including an interaction between a user of the application and one or more user interface elements and present an updated user interface comprising one or more additional user-interface elements based on the usage.

Ceneviva et al., Pub. No.: US 20170286389: The embodiments described above advantageously provide an improved system to transform existing documents into customized and dynamic, electronic forms, without compromising the integrity of the documents themselves (e.g., in terms of layout, data required to be input, and standard text). Additionally, the system provides an interface, such as a web application, that efficiently and effectively guides users through the necessary steps of a dynamically generated workflow, ensuring that all required information is completed without distracting the individual with information and actions that are irrelevant, thus improving the overall experience for an electronic form processing application..
	
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758. The examiner can normally be reached 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DI XIAO/Primary Examiner, Art Unit 2179